




EXECUTION VERSION
SEPARATION AGREEMENT AND GENERAL RELEASE
This Separation Agreement and General Release (“Agreement”) is hereby entered
into by and between John W. Preuninger (“you”) and Amber Road, Inc., a Delaware
corporation (the “Company”). The purpose of this Agreement is to acknowledge and
set forth the terms of our agreement with regard to the separation of your
employment with the Company.
1.Separation Date. This confirms the termination of your employment with the
Company, effective November 2, 2014 (the “Separation Date”). You acknowledge and
agree that after the Separation Date, you shall not represent yourself as being
an officer, employee, agent, or representative of the Company for any purpose.
In addition, although you will continue to be an employee of the Company through
the Separation Date, as of the Effective Date (as defined in Paragraph 10(f)
below) you hereby resign as President and Chief Operating Officer of the Company
and resign from all other offices, titles and positions with the Company and its
affiliates, including, but not limited to, membership in any boards of directors
or similar groups, and agree to execute all documents reasonably necessary to
reflect such resignation as of such date, including without limitation the
resignation letter set forth on Exhibit A.
2.    Transitional Employment. The period from the Effective Date through and
including the Separation Date shall be your “Transitional Employment.” The
Company reserves the right to reasonably determine the location of your work
during the Transitional Employment period, as determined by the Company’s CEO or
Board Chairman. During the Transitional Employment period, you shall be on call
during normal business hours and shall respond to reasonable requests from the
Company for information.
3.    Commitments of the Company.
(a)    Cash Compensation.
(i)    Salary Continuation. During the Transitional Employment period and
provided that you are in compliance with Paragraph 2 above, you shall continue
to be paid at the rate of your current annual base salary of three hundred fifty
thousand dollars ($350,000) (“Base Salary”), less usual and customary
withholdings, through and including the Separation Date.
(ii)    Severance Amount. In exchange for your agreeing to and complying with
the terms of this Agreement (including the release it contains), the Company
shall pay you an amount equal to twenty-two (22) months of your Base Salary
(such amount, the “Severance Amount”), less usual and customary withholdings,
paid in a lump sum on January 15, 2015.
(iii)    Severance Period.
The period running from the Separation Date through the first anniversary of the
Separation Date (as may be sooner terminated as herein provided) is referred to
herein as the “Severance Period,” provided, however, that the Severance Period
and your right to receive any and all payments and benefits under Paragraphs
3(a)(i), 3(a)(ii), 3(e) and 3(f)(iii) of this Agreement shall end earlier on the
date that is fifteen (15) days following the date you receive




--------------------------------------------------------------------------------



written notice from the Company of your purported breach of any material
provision of this Agreement or that certain Confidential Information, Assignment
of Rights, Non-Solicitation and Non-Competition Agreement, dated as of March 3,
2014, between you and the Company (the “Confidentiality Agreement”) reasonably
specifying such breach, and providing you with the ability to cure the purported
breach to the extent it is curable.
(b)    Benefits Continuation.
(i)    Assuming that you sign below (and do not revoke) this Agreement, during
the Transitional Employment period, the Company will continue to provide you,
your spouse and/or dependents with insurance coverage under the Company’s group
health, dental and vision plans in accordance with the Company’s current
benefits policies generally provided to its employees.
(ii)    In addition, assuming that you sign below (and do not revoke) this
Agreement and that you elect COBRA continuation for you, your spouse and/or
dependents under the Company’s group health, dental and vision plans, the
Company will pay and/or reimburse your payment of COBRA premiums in full under
such plans as you elect to continue for up to twenty-four (24) months after the
Separation Date, except that the period of benefits continuation and
reimbursement obligations under this Paragraph 3(b) may not exceed the maximum
COBRA continuation period allowed by law.
No payments or benefits will be paid or provided to you pursuant to Paragraphs
3(a)(i), 3(a)(ii), 3(b), 3(e), or 3(f)(iii) of this Agreement unless you sign
this Agreement and you do not revoke your acceptance of this Agreement within
the time frame described in Paragraph 10(e).
(c)    2013 Bonus. You acknowledge that you have received and been paid in full
your 2013 bonus based upon the financial performance of the Company in
accordance with existing arrangements and that certain Employment Agreement,
dated March 3, 2014, between you and the Company (the “Employment Agreement”).
(d)    Gross-Up Bonus. You acknowledge that you have received and been paid in
full a bonus of $450,534 (comprised of a direct payment to you of $283,404.56
plus $167,129.44 in payroll taxes that were withheld and remitted to various tax
authorities by the Company), which bonus was previously authorized by the
Company’s Board of Directors to offset the tax consequences related to the full
and complete forgiveness on January 30, 2014 of loans made by the Company to you
in the aggregate amount, with accrued but unpaid interest, of approximately
$695,280.
(e)    Completion Bonus. On the first anniversary of the Separation Date, if you
continue to be in compliance with all material provisions of this Agreement and
the Confidentiality Agreement, you shall receive and the Company will pay you a
completion bonus in the amount of $175,000.

2    



--------------------------------------------------------------------------------



(f)    Equity Arrangements.
(i)    Stock Options. As set forth on Exhibit B, you and the Company each
represent and warrant that, as of July 1, 2014, you hold 137,775 vested common
stock options and 62,625 unvested options issued pursuant to the Management
Dynamics Inc. 2002 Stock Option Plan (the “2002 Plan”) and an additional 33,400
vested common stock options and 100,200 unvested common stock options issued
pursuant to the Amber Road, Inc. 2012 Omnibus Incentive Compensation Plan (as
amended and restated January 29, 2014) (the “2012 Plan”) arising from grant
dates of September 30, 2011 and June 25, 2013. Your rights regarding these stock
options are governed by the respective 2002 Plan and 2012 Plan and the
respective stock option agreements that you signed in connection with each
grant.
(ii)    Common Stock. As set forth on Exhibit B, you and the Company each
represent and warrant that you directly own 386,274 shares of the Company’s
common stock and that your grantor retained annuity trusts (“GRATs”) own
1,402,805 shares of the Company’s common stock.
(iii)    Equity Award. As of the Effective Date, the Company shall grant you an
equity award based upon your 2014 performance in the form of a Restricted Stock
Unit award (“RSU”), relating to 10,606 shares of common stock of the Company
(the “Restricted Shares”). The RSUs shall fully vest and the risk of forfeiture
thereon shall lapse on the first anniversary of the Separation Date if and only
if you continue to be in compliance with all material provisions of this
Agreement and the Confidentiality Agreement at the Separation Date. The
Restricted Shares and RSUs shall otherwise be subject to the terms of the 2012
Plan and the standard RSU agreement to be entered into between you and the
Company.
(g)    Securities Filings. For the period running from the Effective Date
through the date that is one (1) year following the Separation Date, the
Company, at its sole cost and expense, will use commercially reasonable efforts
to assist you in preparation of any applicable filings required to be filed by
you under the Securities Exchange Act of 1934, as amended.
(h)    Technology. As of the Separation Date, in consideration of one dollar
($1), the Company shall transfer, sell, assign, convey and set over that certain
laptop computer to you that the Company previously provided you in the course of
your employment. You acknowledge and agree that, prior to the Separation Date,
you will have removed all Company information from the laptop to the best of
your knowledge and, if requested by the Company, you will provide the laptop to
the Company’s Information Technology department prior to the Separation Date so
that the Company may confirm that all Company information has been deleted
therefrom. Subject to the foregoing acknowledgment, from and after the
Separation Date, the Company acknowledges and agrees that the laptop and its
contents shall not be subject to Paragraph 3 of the Confidentiality Agreement
and shall be your personal property.
(i)    Bank Accounts. The Company will immediately remove you from all bank
accounts, including, without limitation, foreign bank accounts, of the Company
and its subsidiaries. In addition, the Company will provide you with prompt
assistance, at the Company’s expense, upon your request, in order to complete
any and all FinCEN Form 114

3    



--------------------------------------------------------------------------------



“FBAR” filings and reports for calendar years 2013 and 2014 relating to the
Company’s business operations.
(j)    Vacation Days. The Company will pay you a lump sum in the amount of
$4,712 – such amount being equal to your three and one-half (3.5) accrued but
unused vacation days as of the Effective Date at the rate of your Base Salary.
(k)    Insurance. The Company acknowledges and affirms your rights and its
obligations under Paragraph 12 of your Employment Agreement and represents and
warrants that it will maintain and pay for directors’ and officers’ liability
insurance for you for no less than that six (6) year period running from the
Separation Date at a level equivalent to the most favorable and protective
coverage for any active officer or director of the Company. The Company further
acknowledges and affirms your rights and its obligations under Paragraph 11 of
the Indemnification Agreement (as defined in Paragraph 4(a)(iv)).
(l)    Legal Fees. Any legal fees and expenses actually incurred by you, up to a
maximum amount of $17,500, in connection with the negotiation and execution of
this Agreement shall be paid by the Company; provided that you submit proof in
reasonable detail of such fees and expenses. The Company will be responsible for
and pay your reasonable legal fees and related out-of-pocket costs and expenses
(including costs of experts, evidence and counsel) and costs of any
arbitrator(s) actually incurred arising out of or in relation to your
cooperation obligations under Paragraph 4(d). In addition, in connection with
your cooperation obligations under Paragraph 4(d), the Company will reimburse
you for your time at your usual and customary per diem rate, as well as for all
reasonable documented out-of-pocket expenses actually incurred in connection
therewith, including, without limitation, meals, lodging, travel and ground
transportation expenses
(m)    No Other Payments or Equity. You agree that you are not entitled to any
payments, compensation, commissions, equity, options or warrants with respect to
your employment with the Company other than those that are specifically set
forth in this Paragraph 3; provided, however, nothing contained in the foregoing
shall affect your rights as a stockholder of the Company or your rights under
the Company’s or any of its affiliates or subsidiaries or its or their
respective predecessors’ 401(k) plans.
4.    Your Commitments.
(a)    General Release. In exchange for the payments and benefits provided
pursuant to this Agreement, you (and any person acting through or under you)
hereby release, waive and forever discharge the Company, its past and present
subsidiaries and affiliates, and their respective successors and assigns, and
their respective past and present officers, trustees, directors, shareholders,
executives and agents of each of them, from any and all claims, demands,
actions, liabilities and other claims for relief and remuneration whatsoever
(including without limitation attorneys’ fees and expenses), from all known or
unknown claims, demands, causes of action, fees and liabilities of any kind
whatsoever relating to or arising out of your employment, the terms and
conditions of such employment, or the cessation or termination of your
employment, by reason of any actual or alleged act, omission, transaction,
practice, conduct, statement, occurrence, or other matter up to and including
the date on which you sign this Agreement, including but not limited to all
claims for violation of any federal, state, or local

4    



--------------------------------------------------------------------------------



statute, ordinance, executive order, regulation, or common law, including but
not limited to: any claim under the Age Discrimination in Employment Act
(“ADEA”), the Americans with Disabilities Act (“ADA”), the Employee Retirement
Income Security Act of 1974 (“ERISA”), the Family and Medical Leave Act (FMLA”),
the Older Workers Benefit Protection Act (“OWBPA”), the Sarbanes Oxley Act of
2002, Title VII of the Civil Rights Act of 1964 (“Title VII”), the Workers
Adjustment and Retraining Notification Act (“WARN”), the New Jersey
Conscientious Employee Protection Act (“CEPA”), the New Jersey Equal Pay Law,
the New Jersey Family Leave Act (“NJ FLA”), and the New Jersey Law Against
Discrimination (“NJLAD”). You agree that if any action relating to the foregoing
is brought in your name before any court or administrative body, you will not
accept any payment of monies and will promptly pay to the Company any monies
received in connection therewith. Notwithstanding the foregoing, you are not
releasing any of the following:
(iii)    Any rights, benefits or claims for benefits under any employee benefit
plan in accordance with the terms of such employee benefit plan, including,
without limitation (A) your right to elect continuation coverage under the
Company’s group health, dental and/or visions plans pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), (B) your rights
under the Company’s or any of its affiliates or subsidiaries or its or their
respective predecessors’ 401(k) plans, and (C) any right to benefits under any
of the Company’s benefit plans, except for any claim under a Company severance
plan;
(iv)    (A) Any rights, benefits or claims with respect to or to exercise stock
options or stock appreciation rights that are vested and exercisable on the
Separation Date in accordance with the terms of the respective stock option
plans and agreements or (B) any rights, benefits or claims arising out of or
relating to the Stock Option Agreement, dated as of September 30, 2011, between
you and the Company (the “2002 Plan Grant Agreement”) and the Stock Option
Agreement, dated as of June 25, 2013, between you and the Company (the “2012
Plan Grant Agreement”);
(v)    Any rights, benefits or claims arising under the ADEA after the date you
sign this Agreement;
(vi)    (A) Any rights, benefits or claims to indemnification by the Company or
any of its subsidiaries or to coverage under directors and officers liability
insurance to which you are otherwise entitled in accordance with your Employment
Agreement, that certain Indemnification Agreement, dated as of March 20, 2014,
between you and the Company (the “Indemnification Agreement”), and the Company’s
or any of its affiliates’ respective articles of incorporation or by laws or any
other agreement between you and the Company or any of its subsidiaries or (B)
any rights, benefits or claims arising out of or relating to the Indemnification
Agreement;
(vii)    Any rights, benefits or claims as a stockholder of the Company,
including, without limitation, any and all rights, benefits or claims relating
to or arising under that certain Fourth Amended & Restated Investor Rights
Agreement, dated as of July 16, 2010, among the Company, you and the other
signatories thereto (the “Investor Rights Agreement”);
(viii)    Any rights, benefits or claims as specifically provided for in or
arising under this Agreement;

5    



--------------------------------------------------------------------------------



(ix)    Any rights or claims to secure enforcement of the terms and conditions
of this Agreement; and
(x)    Any rights, benefits or claims after you sign this Agreement.
(b)    Covenant Not to Sue. You agree that you will not file or maintain any
lawsuit (or otherwise seek or accept any compensation, benefit, or other remedy
of any kind in any non-judicial forum or in any court) arising out of or related
to any of the claims released in Paragraph 4(a).
(c)    No Disparagement. You agree during the term of your employment, during
the Transitional Employment period and after the Separation Date that you will
not make any disparaging or derogatory statements, whether oral or written,
regarding the Company, its affiliates, or any of their respective current or
former officers, directors, employees and agents.
(d)    Cooperation. You agree that you will reasonably cooperate with the
Company and its counsel in connection with any matter on which your cooperation
may reasonably be requested, including any investigation, administrative
proceeding or litigation relating to any matter that occurred during your
employment with the Company in which you were involved or of which you had
knowledge. The Company’s request for your “reasonable cooperation” shall take
into consideration your personal and business commitments and the amount of
notice provided to you. You agree that, in the event that you are subpoenaed by
any person or entity (including but not limited to, any government agency) to
give testimony (in a deposition, court proceeding or otherwise) which in any way
relates to your employment with the Company, you will give prompt notice (unless
such notice is prohibited by law) of such request to the General Counsel of the
Company and will make no disclosure until the Company has had a reasonable
opportunity to contest the right of the requesting party or entity to such
disclosure. You further agree that, in the event that you are contacted by any
person or entity regarding information concerning the Company or one of its
affiliates, you will give prompt notice of such request to the General Counsel
of the Company, and will make no disclosure until the Company has had a
reasonable opportunity to respond to your notification.
(e)    Your Confidentiality Agreement. You acknowledge and agree that you
continue to be bound by and will comply with the Confidentiality Agreement.
5.    Additional Company Commitments.
(a)    General Release. In exchange for the your release pursuant to this
Agreement, the Company (for itself and on behalf of each of its subsidiaries and
affiliates, and each of its and their respective successors and assigns, and
each of its and their respective past and present officers, trustees, directors,
executives and agents of each of them (collectively, the “Company Parties”))
hereby releases, waives and forever discharges you, and will cause the Company
Parties to release, waive and forever discharge you, from any and all claims,
demands, actions, liabilities and other claims for relief and remuneration
whatsoever (including without limitation attorneys’ fees and expenses), from all
known or unknown claims, demands, causes of action, fees and liabilities of any
kind whatsoever relating to or arising out of your employment with, the terms
and conditions of such employment with, the cessation or termination of your
employment with and, to the extent permissible by applicable law, your
engagement as an officer

6    



--------------------------------------------------------------------------------



and director of each of the Company and any of its subsidiaries and affiliates,
and their respective successors and assigns, by reason of any actual or alleged
act, omission, transaction, practice, conduct, statement, occurrence, or other
matter up to and including the date on which you sign this Agreement, including
but not limited to all claims for violation of any federal, state, or local
statute, ordinance, executive order, regulation, or common law. The Company
agrees, and will cause the Company Parties to agree, that if any action relating
to the foregoing is brought in its or any of the Company Parties’ names before
any court or administrative body, none will accept any payment of monies and
will promptly pay to you any monies received in connection therewith.
Notwithstanding the foregoing, the Company is not releasing (i) any rights or
claims to secure enforcement of the terms and conditions of this Agreement and
(ii) any claims or causes of action arising out of or relating to alleged or
actual material violations by you of applicable statutes, laws, regulations,
exchange rules or other applicable standards of conduct in the relevant
industry, or willful misconduct on your part or any other error, act or omission
entered into by you resulting in your directly or indirectly receiving improper
personal remuneration or other economic benefit.
(b)    Covenant Not to Sue. The Company agrees, and shall cause the Company
Parties to agree, that neither the Company nor any of the Company Parties will
file or maintain any lawsuit (or otherwise seek or accept any compensation,
benefit, or other remedy of any kind in any non-judicial forum or in any court)
arising out of or related to any of the claims released in Paragraph 5(a)
(c)    No Disparagement; Press Releases. The Company agrees that it will make a
reasonable and good faith effort to ensure neither it nor any of its affiliates,
agents, officers or directors will make any disparaging or derogatory
statements, whether oral or written, regarding you, including, without
limitation, to any of the other Company Parties, shareholders of the Company or
any of its affiliates or the general public, and the Company agrees not to
authorize anyone to, and to instruct its officers and directors that they shall
not, make any such disparaging or derogatory statements about you to any third
parties, including any employees of the Company; provided, however, that the
Company may make any disclosure required by state or federal securities laws or
other applicable law without violation of this Paragraph 5(c). Further, the
Company has provided you with a current draft of the public announcement it
intends to issue regarding your separation from the Company. The Company agrees
that, except as otherwise required by state or federal securities laws or other
applicable law, it shall not make any public statement with respect to you or
your departure which is inconsistent with such draft public announcement.
(d)    Cooperation. The Company agrees that it will, and will cause the Company
Parties to, reasonably cooperate with you and your counsel in connection with
any matter on which its or any of the Company Parties’ cooperation may
reasonably be requested, including any investigation, administrative proceeding
or litigation relating to any matter that occurred during your employment with
the Company and including with respect to any proposed sale of shares or
exercise of options by you so as to enable such sale or exercise to be made by
you in accordance with the requirements of the Company’s transfer agents and the
reasonable requirements of the broker through which such sale or exercise is
proposed to be executed. Your request for “reasonable cooperation” shall take
into consideration the Company and the Company Parties’ personal commitments and
the amount of notice provided by you. The Company agrees that, in the event that
the Company or any of the Company Parties are

7    



--------------------------------------------------------------------------------



subpoenaed by any person or entity (including but not limited to, any government
agency) to give testimony (in a deposition, court proceeding or otherwise) which
in any way relates to your employment with the Company, the Company will give
prompt notice (unless such notice is prohibited by law) of such request to you
and will make no disclosure until you have had a reasonable opportunity to
contest the right of the requesting party or entity to such disclosure.
(e)    Continuation of Indemnification Agreement. The Company acknowledges and
agrees that the Company will continue to be bound by and will comply with the
Indemnification Agreement.
6.    Compliance with Section 409A of the Code. This Agreement is intended to
comply with, or otherwise be exempt from, Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and any regulations and Treasury guidance
promulgated thereunder. If it is determined in good faith that any provision of
this Agreement would cause you to incur an additional tax, penalty, or interest
under Section 409A of the Code, then the Company and you shall use reasonable
efforts to reform such provision, if possible, in a mutually agreeable fashion
to maintain to the maximum extent practicable the original intent of the
applicable provision without violating the provisions of Section 409A of the
Code or causing the imposition of such additional tax, penalty, or interest
under Section 409A of the Code. As used in this Agreement, the terms
“termination of employment,” “separation,” and words of similar import mean, for
purposes of any payment under this Agreement that are payments of deferred
compensation subject to Section 409A of the Code, your “separation from service”
as defined in Section 409A of the Code. Each payment pursuant to Section 2(a) or
(b) of this Agreement shall be treated as a separate payment for purposes of
Section 409A of the Code.
7.    Taxes. You shall be liable for and shall pay all federal, state, and local
income or other similar taxes, and all related interest, penalties, or other
liabilities and costs, that may be due in connection with the payments, equity,
and benefits to be made to you hereunder. The Company shall have the right to,
and shall, withhold from any such payments all amounts necessary to satisfy its
withholding obligations with respect thereto. You acknowledge that the Company
has not made representations or warranties of any king regarding the tax
consequence, if any, of any payments, equity, or benefits described herein.
8.    Non-Admission/Changes/Governing Law. The making of this Agreement is not
intended, and shall not be construed, as an admission that either party has
violated any federal, state or local law (statutory or decisional), ordinance or
regulation, breached any contract (express or implied) or committed any wrong
whatsoever against the other party. This Agreement represents the complete
understanding between you and the Company with respect to the subject matter of
this Agreement, and no other promises or agreements shall be binding unless in
writing and signed by you and the Company. This Agreement shall be construed and
enforced according to the laws of the State of New Jersey without regard to the
application of choice of law rules. This Agreement is binding upon, and shall
inure to the benefit of the parties and their respective heirs, executors,
administrators, successors and assigns.
9.    Arbitration. Any dispute arising out of or relating to this Agreement
shall be governed in accordance with the arbitration procedure set forth in
Paragraph 16 of your Employment Agreement.

8    



--------------------------------------------------------------------------------



10.    Meaning of Signing This Agreement. By signing this Agreement, you
expressly acknowledge and agree that:
(a)    You have carefully read this Agreement and fully understand what it
means;
(b)    You have been advised in writing to discuss this Agreement with an
attorney before signing it;
(c)    You have been given at least twenty one (21) calendar days to consider
this Agreement;
(d)    You have agreed to this Agreement knowingly and voluntarily, were not
subject to any undue influence or duress, and are competent to execute this
document;
(e)    You may revoke your acceptance of this Agreement within seven (7) days
after you sign it by sending written Notice of Revocation to Elliot Brecher at
elliotbrecher@amberroad.com; and
(f)    On the eighth (8th) day after you sign this Agreement (the “Effective
Date”), this Agreement becomes effective and enforceable if it has not been
revoked.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

9    



--------------------------------------------------------------------------------





11.    Return of Signed Agreement. You may accept this Agreement by signing the
Agreement and returning it to Elliot Brecher at elliotbrecher@amberroad.com and
the original by overnight mail to Elliot Brecher, Amber Road, Inc., One
Meadowlands Plaza, East Rutherford, New Jersey 07073 within twenty-one (21) days
after you receive it. In the event you do not accept this Agreement as set forth
in the immediately preceding sentence, this Agreement, including but not limited
to the obligation of the Company to provide the payment and other benefits and
things of value provided in Paragraph 3 above, shall be deemed automatically
null and void.
If you are agreeable to the foregoing, please indicate your acceptance by
signing and dating below.
Accepted and Agreed to:
 
 
 
 
 
By:   /s/ John W. Preuninger      
July 16, 2014
   John W. Preuninger
Date
 
 
Amber Road, Inc.:
 




 
By:   /s/ Elliot Brecher         
July 16, 2014
Name: Elliot Brecher
Date
Title: General Counsel
 




10    



--------------------------------------------------------------------------------





EXHIBIT A


RESIGNATION LETTER


July _____, 2014




Amber Road, Inc.
One Meadowlands Plaza
East Rutherford, New Jersey 07073
Attention: Board of Directors


Re:    Resignation


Ladies and Gentlemen:


I hereby resign, effective immediately, as a member of the Board of Directors of
Amber Road, Inc., a Delaware corporation, and each of its subsidiaries, and from
all committees thereof.
Sincerely yours,






John W. Preuninger

11    



--------------------------------------------------------------------------------







Exhibit B
Amber Road, Inc. Equity Ownership: John W. Preuninger
1 --386,274 shares directly owned
2 -- 1,402,805 shares owned by GRATs
3 --171,175 option shares are vested with162,825 options shares subject to
future vesting from two grants.
Grant A -- 200,400 options granted on 9/30/2011 @ $2.31 per share, vesting 25%
at the first year anniversary of the grant date and 6.25% at the end of each
quarter thereafter, as follows:
Vested to date:
- 50,100 vested on 9/30/2012
- 12,525 vested on 1/1/2013
- 12,525 vested on 4/1/2013
- 12,525 vested on 7/1/2013
- 12,525 vested on 10/1/2013
- 12,525 vested on 1/1/2014
- 12,525 vested on 4/1/2014
- 12,525 vested on 7/1/2014
Total Grant A options shares vested to date: 137,775
Future vesting:

- 12,525 vest on 10/1/2014
- 12,525 vest on 1/1/2015
- 12,525 vest on 4/1/2015
- 12,525 vest on 7/1/2015
- 12,525 vest on 10/1/2015
Total Grant A option shares subject to future vesting*: 62,625
Grant B -- 133,600 options granted on 6/25/2013 @ $6.14 per share, vesting 25%
at the first year anniversary of 5/2/2013 and 6.25% at the end of each quarter
thereafter, as follows:
Vested to date:
- 33,400 vested on 5/2/2014
Total Grant B options shares vested to date: 33,400
Future vesting:

- 8,350 vest on 8/2/2014
- 8,350 vest on 11/2/2014
- 8,350 vest on 2/2/2015
- 8,350 vest on 5/2/2015
- 8,350 vest on 8/2/2015
- 8,350 vest on 11/2/2015
- 8,350 vest on 2/2/2016
- 8,350 vest on 5/2/2016
- 8,350 vest on 8/2/2016


12    



--------------------------------------------------------------------------------



- 8,350 vest on 11/2/2016
- 8,350 vest on 2/2/2017
- 8,350 vest on 5/2/2017
Total Grant B option shares subject to future vesting*: 100,200
* The recitation herein of future vesting dates is for informational purposes
only and is not intended to modify the existing plans and agreements governing
vesting rights.



13    

